United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2424
                                   ___________

United States of America,               *
                                        *
               Appellee,                *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Terry Cross,                            *
                                        * [UNPUBLISHED]
               Appellant.               *
                                   ___________

                             Submitted: November 30, 2006
                                Filed: December 14, 2006
                                 ___________

Before SMITH, MAGILL and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

        Terry Cross appeals the sentence the district court1 imposed after he pleaded
guilty to possessing methamphetamine with intent to distribute, in violation of 21
U.S.C. § 841(a)(1), (b)(1)(A), and being a felon and unlawful drug user in possession
of a firearm, in violation of 18 U.S.C. §§ 922(g)(1), (3), and 924(a)(2). His counsel
has moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738
(1967).



      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
       Cross’s plea agreement contains a valid appeal waiver. See United States v.
Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (discussing enforceability of
appeal waiver); see also United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th
Cir. 2000) (per curiam) (enforcing appeal waiver in Anders case). Having reviewed
the record independently pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), we find
no nonfrivolous issues not covered by the appeal waiver.

      Accordingly, we enforce the waiver and dismiss the appeal. We also grant
counsel leave to withdraw.
                       ______________________________




                                        -2-